Title: From James Madison to Thomas Jefferson, 8 June 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington June 8. 1810
Since I rendered the account of our Merinos sent on by My Overseer, I have learnt, that Mr. Hooe of Alexanda. considers the lamb yeaned after their arrival, as allotted to him by the intention of Mr. Jarvis. I have not yet investigated the merits of his claim, by comparing what he may have recd. from Mr. J. with the language of Mr. J’s letter to me; but I think it very possible that the claim will be entitled to attention. Mr. J. mentions in a postscript to me, that the Capt: had refused to take charge of the Sheep without a promise of two lambs in case they should drop on the passage, and that as a proof of his regard to Mr. Hooe & his partner, he wished him a like advantage, desiring that I would contribute to fulfil the engagemts. in case the Ewe chosen by me should have yeaned. It is probable that his letter to you contained a similar clause, or that he relied on a communication of the one in mine. According to the strict expression, Mr. Hooe, is evidently barred of a claim to the lamb in question, as it had not been yeaned at the time the Ewe came into my possession. But as it seems to have been the general intention of Mr. J. that his Alexa. friends should have the benefit of the actual pregnancies, leaving us the future increase only, & that he took for granted as he might well do, from the season of the voyage, that the lambs, if any, would drop before it was over, I do not think we ought to avail ourselves of the letter of the donation. Another question occurs between the Capt of the Vessel & Messrs. Hooe &c, and if the meaning of the postscript to me be not controuled by other explanations, the Capt: seems to have in strictness a priority of claim. But as the promise to him seems to have been extorted, and to be unsupported by strict construction, I should be disposed to favor the title of the others, which rests on the same friendly intentions with our own. As soon as I come to an understanding on the matter with the other parties I will write you more definitely. I have thought it proper to say this much at present, in order that the division between us may be suspended, or so made as to be consistent with the pending question. Always & affectly Yours
James Madison
